Case 1:18-cv-00979-CFL Document 11 Filed 11/01/18 Page 1 of 3

                                                            Filed by leave of the Judge
                Case 1:18-cv-00979-CFL Document 11 Filed 11/01/18 Page 2 of 3


                         IN THE I.'NITED STAIES COURT OF FEDERAL CLAIMS

IN RE: JEFFREY SAI.IDERS(IFP - Pro Se), ..... Plaintiff.
MR. JEFFREY SANDERS
2O8OI COOLIDGE HWY.
OAK PARIC                           48237 I                            CASE NO. 18 - 979

v                                                                     JI]DGE CIIARLES E LETTOW

UMTED STAIES OF AMERICA.                               . Defendant.
ATTORNEY JANA MOSES, et al.,
P.O. BOX 480
WASHINGTON. D.C. 20044 /

                         MOTION FOR SUMMARY JUDGEMENT
     PlaintiffJEFFREY SANDERS, absolutist 28 U.S.C. s2a0l(a)-(b); ..., abstrast'RCFC               1   - 56(al@)'

(D(3), (g),57 - 58(d), (e)',..., acce(dinsly)ssible acclaims - acclimatizing accord - accounting - accruing

tPlaintiffsl   *

 AoolicatiotTo Procd,         IFh    Cexnfrcate   Of Servtce{.USPS Trackins Na   950551 34608781   86250962) -

"0713012O18'AmenddComplatntwlCefttficateOfServrce(USPSTrackinsNo.9505510862278213l0'

 742!\ accu(mulative)stom            acknowledging fDefendant'sl activ(ate0iw - acute ad(amant)ministration-

advocation 'ltnstye(Due 09/01/201E)"?? asce(.ndant)rtains asserted -         assuring'@',
astute attributive au(thorizing)tomatizinq - autonomous avermenB         eager'Emgfgeng'encompassing -

'en(dowments)trust$*Entry' enrmciation essential establistrmmt-estimator, ev(ident)oking. irresolve{

 intinsically-itinerary, MOVES FOR SUMMARYJUDGEMENT judic(atory)ious [Defendant's] choice

 coll(ateral)usive conceptual concern conniving cont(empts)inuum'No Contcst'?? Contr(action)etemps'

 conigible 'Payton v New York, 445 U.S.-573,n- [U 576(1980)@phaS$'-'Manuel v Joliel Opinion

 Page   I - 12,580 U.S._, _(@3!2J!2017)'@., cumulus'Declaratory                  JudgementAward ex(.act)oress

 $23,880,000.00(Dsllad Award' owing l.Plaintiql prudentiab            m0-S-C.tWrleI' yfd@lsWarrants!

    Wherefore, l|laintitrl Pray this Motion Be Granted'Emersency'                                      Execution
 Subscribed and swom to before
 me on                     2018.
                                                                                   MR JEFFREY
      Commission                :   l?zto'7a>L                                     2O8OI COOLIDGE HWY.
          SONJA R JOT;iJSON                                                        oAK PARrI MICE 48237
    I.IOTARY PUBLIC. ST,{TI Oi I.'ICHIGAN
            COUNT' OF G;l(i-r.ilD
                                                                                                       ocT 30   20
Case 1:18-cv-00979-CFL Document 11 Filed 11/01/18 Page 3 of 3
